Title: From George Washington to Thomas Peter, 3 December 1799
From: Washington, George
To: Peter, Thomas



Dear Sir,
Mount Vernon 3d Decr 1799

Have you succeeded, or are you likely to succeed, in procuring the Hemp seed I required?
The fly has got into my Wheat, very generally this Fall; and I lay my account for great ravages thereon next Spring; which makes me more desirous of laying (to use a Sea term) an anchor to windward for something else.
I congratulate you and Patcy on the birth of a “Manchild”—My best wishes attend the Mother & Child—and I am—Dear Sir Your Affecte Hble Servt

Go: Washington

